






























Service Agreement
(1)    SVB Financial Group UK Limited
(2)     Philip Cox
Dated    July 14, 2009


































International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009













1
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------






Contents
1.
Definitions and interpretation
1


2.
Appointment
3


3.
Term
3


4.
Duties
3


5.
Hours of work
5


6.
Place of Work
5


7.
Expenses
5


8.
Salary
5


9.
Incentive Compensation Plan (bonus)
6


10.
Signing bonus
6


11.
Enhanced redundancy
6


12.
Pension
7


13.
Other Benefits
7


14.
Share Option and Long Term Incentive Plan
7


15.
Holidays
7


16.
Sickness Absence
8


17.
Sick Pay
8


18.
Obligations during Employment
9


19.
Confidential Information
10


20.
Intellectual Property
11


21.
Garden Leave
11


22.
Payment in lieu of notice
13


23.
Summary Termination
13


24.
Retirement
14


25.
Reconstruction and Amalgamation
14


26.
Obligations after Employment
14


27.
Property
15


28.
Resignation from Appointments
15


29.
Suspension
15


30.
Disciplinary and Dismissal Rules
15


31.
Grievance
15


32.
Data Protection
16


33.
Warranty
17


34.
Deductions
17


35.
Power of Attorney
17


36.
Collective Agreements
17


37.
Entire Agreement
17


38.
Third Parties
17


39.
Assurances
18


40.
Releases and waivers
18


41.
Notices
18


42.
Governing law and jurisdiction
18


Schedule 1
19


(Post termination restrictions
19






International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




This Agreement is made on    July 14, 2009


Between:


(1)
SVB Financial Group UK Limited (Company number: 05572575 whose registered office
is at 34 Dover Street, London WlS 4NG, United Kingdom ("Company"); and



(2)
Philip Cox ("You").



It is agreed as follows:


1.
Definitions and interpretation



1.1
In this Agreement, unless the context otherwise requires:



"Agreement" means this Agreement (including any schedule or annexure to).


"Businesses" means any trade or other commercial activity which is carried on by
the Company and any Group Company, or which the Company or any Group Company
shall have determined to carry on with a view to profit in the immediate or
foreseeable future.


"Commencement Date" means a date to be agreed between the parties but no later
than 90 days from the date of this Agreement.


"Confidential Information" means any trade secrets or other information which is
confidential, commercially sensitive and is not in the public domain relating or
belonging to the Company and/or any Group Company including but not limited to:


(a)
information relating to the business methods, corporate plans, management
systems, finances, new business opportunities, research and development
projects, marketing or sales of any past, present or future product or service;



(b)
secret formulae, processes, inventions, designs, know-how discoveries, technical
specifications and other technical information relating to the creation,
production or supply of any past, present or future product or service of the
Company and/or any Group Company;



(c)
lists or details of customers, potential customers or suppliers or the
arrangements made with any customer or supplier; and



(d)
any information in respect of which the Company and/or any Group Company owes an
obligation of confidentiality to any third party.



"Duties" means your duties as referred to in clause 4.


"Employment" means your period of employment under this Agreement which shall be
deemed to include any period of garden leave served under clause 21.

1
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




"Group Companies" or "Group" means the Company and any holding company or any
parent company or any subsidiary or subsidiary undertaking of the Company or
such companies, as such terms are defined in s 1159, s 1162 (together with
Schedule 7 and the definition of "parent company" in s 1173), s 1161 and
Schedule 6 of the Companies Act 2006, and "Group Company" means any of them.


"HMRC" means Her Majesty's Revenue and Customs.


"Holiday Year" means the period 1 January to 31 December or such other period of
one year as the Company may notify to you in writing from time to time.


"Incentive Compensation Plan" means the plan referred to in clause 9.


"Invention" means any know how , technique, process, improvement, invention or
discovery (whether patentable or not) which you (whether alone or with any other
person) make, conceive, create, develop, write, devise or acquire at any time
during your Employment and which relates or could relate directly or indirectly
to the Businesses.


"Material Interest" means:


(a)
the holding of any position (whether employed or engaged) or the provision of
services as director, officer, employee, consultant , adviser, partner,
principal, agent or volunteer;



(b)
the direct or indirect control or ownership (whether jointly or alone) of any
shares (or any voting rights attached to them) or debentures save for the
ownership for investment purposes only of not more than 5 per cent of the issued
ordinary shares of any company whose shares are listed on any Recognised
Exchange ; or



(c)
the direct or indirect provision of any financial assistance.



"Model Code" means the Model Code on directors' dealings in securities set out
in the Listing Rules contained in the FSA handbook.


"Recognised Exchange" means any of a recognised investment exchange (as defined
in s 285 Financial Services and Markets Act 2000 ("FSMA")), an overseas
investment exchange (as defined in s 313 FSMA), or a relevant market (as defined
in article 37 FSMA 2000 (Financial Promotion) Order 2001.


"Signing bonus" means the signing bonus referred to at clause 10.


"Termination Date" means the date on which the Employment terminates.


"Works'' means all works including without limitation all copyright works or
designs originated, conceived, developed or written by you alone or with others
during the Employment which relate to or could relate to the Businesses.


1.2
In this Agreement, unless the context otherwise requires:




2
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




(a)
words in the singular include the plural and vice versa and words in one gender
include any other gender;



(b)
a reference to a statute or statutory provision includes:



(i)
any subordinate legislation (as defined in Section 21(1), Interpretation Act
1978) made under it; and



(ii)
any statute or statutory provision which modifies, consolidates, re­-enacts or
supersedes it;



(c)
a reference to:



(i)
a "person" includes any individual, firm, body corporate, association or
partnership , government or state (whether or not having a separate legal
personality);



(ii)
clauses and schedules are to clauses and schedules of this Agreement and
references to sub-clauses and paragraphs are references to sub-clauses and
paragraphs of the clause or schedule in which they appear; and



(iii) "indemnify" and "indemnifying" any person against any circumstance include
indemnifying and keeping him harmless from all actions, claims and proceedings
from time to time made against him and all loss or damage and all payments
(including fines, penalties and interest, costs or expenses) made or incurred by
that person as a consequence of or which would not have arisen but for that
circumstance;


(d)
Except where otherwise stated, words and phrases defined in the City Code on
Take-overs and Mergers or in the Companies Act 2006 have the same meaning in
this Agreement.



2.
Appointment



The Company appoints you and you agree to serve as Head of UK, Europe & Israel,
Global Markets of the Company or such other position as the Company may
reasonably require from time to time on the terms of this Agreement.


3.
Term



3.1
Your Employment with the Company shall commence on the Commencement Date. No
previous employment shall count as part of your continuous period of employment.



3.2
Subject to the terms of this Agreement, and unless terminated in accordance with
clause 23, your Employment shall continue until terminated by either party
giving to the other not less than 3 months' prior written notice.



4.
Duties


3
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




4.1
You shall carry out such duties as attach to your office of Head of UK, Europe &
Israel, Global Markets and any other duties for the Company and/or any Group
Company (whether or not commensurate with your position) which the Company
assigns to you from time to time.



4.2
Without additional remuneration, you shall accept and bold for such period(s) as
specified by the Company, any office(s) including any post(s) as director,
company secretary, trustee, nominee and/or representative of the Company and/or
any Group Company.



4.3
Subject to the terms of this Agreement, you shall:



(a)
devote the whole of your working time and attention to the Employment;



(b)
perform the Duties faithfully and diligently and exercise such powers consistent
with those Duties as are assigned to or vested in you by the Company and/or any
Group Company and in all cases you shall do so jointly with any person(s)
appointed by the Company from time to time;



(c)
comply with all common law, fiduciary and statutory duties to the Company and
any Group Company, including, but not limited to the seven statutory duties set
out in s 171 - 177 Companies Act 2006, so far as they are in force;



(d)
obey all lawful and reasonable directions of the Company;



(e)
observe in form and spirit such restrictions or limitations as may from time to
time be imposed by the Company;



(f)
implement and observe in form and spirit any relevant Company and/or Group
Company policy, procedures, rules and regulations (whether formal or informal);



(g)
use your best endeavours to foster the Company's interests and save where this
causes a conflict with the Company's interests, those of its other Group
Companies;



(h)
report to the Company any relevant wrongdoing (including any misconduct or
dishonesty) whether committed, contemplated or discussed by any director,
employee or worker of the Company and/or any Group Company of which you are
aware and irrespective of whether this may involve any degree of self
incrimination; and



(i)
keep the Company properly and fully informed in such manner prescribed (with
explanations where requested) of your compliance with the Duties and the affairs
of the Company and/or any Group Company; and



(j)
do such things necessary to ensure that you and the Company and/or any relevant
Group Company comply with the Combined Code on Corporate Governance of the UK
Listing Authority.










4
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




5.
Hours of work



You shall work such hours as may be necessary for the proper discharge of your
Duties. You agree that your employment falls within Regulation 20 of the Working
Time Regulations 1998.


6.
Place of Work



6.1
Your principal place of work shall be at 34 Dover Street, London WlS 4NG. The
Company reserves the right to change your principal place of work on giving
reasonable prior notice to you.



6.2
You shall travel to and work on a temporary basis from such locations within and
outside of the United Kingdom as the Company may reasonably require. There is no
current requirement for you to work outside the United Kingdom for any
consecutive period of one month or more.



7.
Expenses



7.1
The Company w ill reimburse to you (or as the case may be procure the
reimbursement of) all expenses wholly, properly and necessarily incurred by you
in the performance of the Duties subject to production within 30 days of the
expense being incurred of such receipts or other evidence of expenditure as the
Company may reasonably require in accordance with the Company's policy on
expenses in force from time to time.



7.2
If you are provided with any credit or charge card by the Company, you must take
good care of it and use it solely for expenses incurred by you in carrying out
the Duties and in accordance with any applicable Company policy. The loss of any
such card must be reported immediately to the Company and it must be returned to
the Company immediately upon request.



8.
Salary



8.1
You will be paid a salary of £150,000 per annum, subject to deduction of such
tax and national insurance as the Company is required by law to deduct and which
is inclusive of any fees you are entitled to as a director of the Company and/or
any Group Company.



8.2
Your salary will accrue from day to day and is payable in equal monthly
instalments in arrears each month, directly into a bank or building society
account nominated by you.



8.3
Your salary will be reviewed by the Company from time to time at least annually,
save where you are working under notice of termination. There is no obligation
on the Company to increase your salary. Any increase awarded will be effective
from the date specified by the Company.



8.4
The Company may, in its absolute discretion, pay additional remuneration to you,
whether by way of bonus or otherwise. Any such payment shall not form part of
your salary for the purposes of this clause 8.










5
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




9.
Incentive Compensation Plan (bonus)



9.1
Subject to Clauses 9.3 and 9.4, you shall be entitled to participate in SVB
Financial Group's Senior Management Incentive Compensation Plan ("ICP") details
of which will be provided to you separately and for the purposes of which you
shall be treated as a Member as defined in that plan. For the avoidance of
doubt, to the extent that any provision contained within the ICP is incompatible
with English Law the Company retains absolute discretion as to the application
of the ICP.



9.2
Subject to clauses 9.3 and 9.4 below and at the Company's absolute discretion,
provided that the Group, the Company, your business unit and you all achieve or
exceed revenue and performance targets, it is estimated that you will be
entitled to earn a bonus under the ICP of 75% of your base salary (pursuant to
Clause 8.1 above) . The Company reserves the right to award a nil bonus.



9.3
Any bonus awarded to you shall be purely discretionary, shall not form part of
your contractual remuneration under this Agreement and shall not be pensionable.
The making of an award shall not oblige the Company to make any subsequent bonus
awards.



9.4
Notwithstanding clauses 9.1 and 9.2 you shall have no right to be awarded or
where an award has been made, paid a bonus (pro rata or otherwise) if:



(a)
you are subject to any capability and/or disciplinary procedures; and/or



(b)
your employment has terminated (whether lawfully or unlawfully) or you are under
notice of termination (whether given by you or the Company).



10.    Signing bonus


10.1
Subject to clause 10.2, the Company shall award you a Signing Bonus of £35,000,
subject to deduction of such tax and national insurance as the Company is
required by law to deduct, which will be paid to you as soon as practicable
after you commence employment. This bonus shall not form part of your
contractual remuneration under this Agreement and shall not be pensionable.



10.2
You agree to repay the Signing Bonus paid pursuant to clause 10.1 if within a
year of payment your employment has terminated (whether lawfully or unlawfully)
or you are under notice of termination (whether given by you or the Company)
other than by reason of redundancy.



11.    Enhanced redundancy


11.l
If your employment is terminated by the Company by reason of redundancy you are
entitled to receive, subject to deduction of such tax and national insurance as
the Company is required by law to deduct, 4 weeks of your annual base salary per
year of service, subject to this amount being a minimum of 6 months annual base
salary and a maximum of 8 months annual base salary. For the avoidance of doubt,
this figure shall be reduced by an amount equal to any period of your notice
that you refused to work or








6
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




were not required to work having been paid in lieu of notice pursuant to clause
22 or placed on Garden Leave pursuant to clause 21.


12.    Pension


The Company operates a pension scheme for its employees in which you shall be
eligible to participate . No contracting-out certificate pursuant to the Pension
Schemes Act 1993 is in force in respect of your employment.


13.
Other Benefits



13.1
You shall be eligible to participate in the Company's medical plan.
Participation and entitlement to benefits under the Company's medical plan is
subject to:



(a)
the terms of the relevant plan as amended from time to time;



(b)
the rules or policies as amended from time to time of the relevant provider;



(c)
acceptance by the relevant provider; and



(d)
satisfaction of the normal underwriting requirements of the relevant provider
and the premium being at a rate which the Company considers reasonable .



13.2
Any other benefit provided to you shall unless otherwise agreed in writing be at
the discretion of the Company who may, at any time, withdraw or vary the terms
of such benefit as it sees fit.



14.
Share Option and Long Term Incentive Plan



14.1
The terms of the Employment shall not be affected in anyway by your
participation or entitlement to participate in any long term incentive plan or
share option scheme. Such schemes and/or plans shall not form part of the terms
of the Employment (express or implied).



14.2
In calculating any payment, compensation or damages on the termination of the
Employment for whatever reason (whether lawful or unlawful) which might
otherwise be payable to you, no account shall be taken of your participation in
any such schemes and/or plans referred to in clause 14.1 or any impact upon
participation such termination may have.



14.3
This clause 14 does not in anyway indicate any right or entitlement to
participate in any such schemes and/or plans.



15.
Holidays



15.1
In addition to the usual public or bank holidays in England and Wales, you are
entitled to 25 working days' paid holiday in each Holiday Year (pro rated to the
nearest whole day for the Holiday Year in which the Employment commences and
terminates).



15.2
Holiday must be taken at such times as are agreed with the Company. On giving at
least 5 days notice, the Company may require you to take any accrued but untaken


7
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




holiday where you are under notice of termination (including where you are on
garden leave pursuant to clause 21).


15.3
You may not without consent of the Company carry forward any part of your
holiday entitlement to a subsequent Holiday Year. Save as provided for in clause
15.4 no payment in lieu will be made of any unused holiday entitlement in any
Holiday Year.



15.4
On termination of the Employment :



(a)
you will be entitled to pay in lieu of any accrued but untaken holiday
entitlement; and/or



(b)
you will be required to repay to the Company any salary received for holiday
taken in excess of your accrued entitlement (which you agree may be deducted
from any payments, including salary, due to you from the Company).



Any payment or repayment pursuant to this clause will be calculated on the basis
of 1/260 of your salary payable pursuant to clause 8 for each day of holiday. It
will not be calculated on any entitlement to bonus, commission, allowance or
other payment.


16.
Sickness Absence



16.1
If you are unable to perform the Duties due to sickness or injury, you shall
report this fact as soon as possible on the first working day of incapacity to
the Company indicating so far as practicable the date on which you expect to
return to work. You shall keep the Company informed and provide it with such
certification of your condition as it may require.



16.2
If at any time in the reasonable opinion of the Company you are unable to
perform all or part of the Duties due to sickness or injury, you will at the
request and expense of the Company:



(a)
consent to an examination by a doctor nominated by the Company; and



(b)
authorise the doctor to disclose to and discuss with the Company, his or her
report (including copies) of the examination and your fitness for work.



16.3
The Company is entitled to rely on the reasonable opinion of any doctor engaged
to examine you under clause 16.2 as to your fitness for work. Where such doctor
considers you to be unfit for work, you are not entitled to receive any payment
in excess of any sick pay entitlement pursuant to clause 17.



16.4
If you are incapable of performing the Duties due to sickness or injury for a
period or periods aggregating at least 3 months in any period of 12 months the
Company may, by not less than 3 months' prior written notice given at any time
whilst such incapacity continues, terminate the Employment. Upon termination of
the Employment under this sub-clause you shall cease to be entitled to any
payment under clause 17.1 or any other provision of this Agreement.



17.
Sick Pay




8
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




17.1
Subject to compliance with clause 16 and clauses 17.3 and 17.4 below, you will
be entitled to your salary (subject to clause 8.1) pursuant to the standard SVB
Financial Group policy for such illness/sickness. A copy of this policy is
available from Human Resources. Any payment made to you under this clause is
inclusive of your entitlement (if any) to statutory sick pay (for which your
qualifying days are Monday to Friday).



17.2
For the purpose of clauses 17.1 and 17.4 any delay by the Company in terminating
the provision of sick pay and/or any other remuneration and/or benefits will not
constitute a waiver of its right to do so.



17.3
If your sickness or injury is or appears to be caused by the negligence,
nuisance or breach of any statutory duty of a third party, in respect of which
damages are or may be recoverable you shall:



(a)
immediately notify the Company of all relevant facts and of any claim,
compromise, settlement or judgement made or awarded in connection with it and
all relevant particulars that the Company may reasonably require; and



(b)
if required by the Company, refund to the Company that part of any damages or
compensation recovered by you relating to your loss of earnings for the period
of sickness or injury as the Company reasonably determines provided that the
amount to be refunded shall not exceed the total amount paid to you by the
Company in respect of the period of sickness or injury.



17.4
This clause 17 is without prejudice and does not limit in anyway the Company's
right to terminate your employment pursuant to this Agreement.



18.
Obligations during Employment



18.1
Save with the prior written permission of the Company, you shall not during your
employment (whether during or outside normal working hours):



(c)
hold any Material Interest in any person which:



(i)
is or shall be wholly or partly in competition with any of the Businesses;



(ii)
impairs or might reasonably be thought by the Company to impair your ability to
act at all times in the best interests of the Company and/or any Group Company;
and/or



(iii)
requires or might reasonably be thought by the Company to require you to make
use of or disclose any Confidential Information to further your interests in
that person;



(d)
take any preparatory steps to become engaged or interested in any capacity
whatsoever in any business or venture which is in or is intended to enter into
competition with any of the Businesses;




9
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




(e)
carry out any public or private work other than the Duties (whether for profit
or otherwise);



(d)
directly or indirectly receive in respect of any goods or services sold or
purchased or any other business transacted (whether or not by you) by or on
behalf of the Company and/or any Group Company any discount, rebate, commission
or other inducement (whether in cash or in kind) which is not authorised by the
relevant Company and/or Group Company rules or guidelines. You will account to
the Company for the value of any such inducement.



18.2
You agree that during the Employment, you are and shall always be subject to the
provisions of the SVB Financial Group Code of Conduct and any and all other
employment or other policies of SVB Financial Group, Silicon Valley Bancshares,
SVB Financial Group UK Limited, and all of their respective affiliates and
subsidiaries. A copy of the Code of Conduct can be obtained from the SVB
intranet site.



18.3
You shall observe relevant rules of law, requirements , recommendations, rules
and regulations (as amended from time to time) of the London Stock Exchange Plc
or any other Recognised Exchange, the Model Code and/or the FSMA and the Company
guidelines/codes relating to dealings in shares, debentures or other securities
of the Company and/or any Group Company. In relation to overseas dealing you
shall observe all laws and all regulations of the stock exchange, market or
dealing system in which country or state such dealings take place.



18.4
You shall not (and shall procure so far as you are able that your spouse and
children shall not) deal or become or cease to be interested (within the meaning
of Part I, Schedule 13, Companies Act 1985) in any securities of the Company
without complying with any Company rules or guidelines from time to time
relating to securities transactions.



19.
Confidential Information



19.l
You shall not either during the Employment or at any time after its termination
(howsoever arising), directly or indirectly, use, disclose or communicate to any
person whatsoever and, shall use your best endeavours to prevent the publication
or disclosure of, any Confidential Information.



19.2
Clause 19.1 does not apply to :



(a)
any use or disclosure in the proper performance of the Duties, as authorised by
the Company and/or as required by law;



(b)
any information which is already in or comes into the public domain other than
through your unauthorised disclosure; and/or



(c)
any protected disclosure within the meaning of s43A Employment Rights Act 1996
provided, where at the relevant time you are employed by the Company,












10
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




you have fully complied with the Company's procedures relating to such
disclosures.


20.
Intellectual Property



20.l
You shall promptly disclose to the Company full details of any Invention and/or
Works (including, without limitation, any and all computer programs,
photographs, plans, records, drawings and models) which you (whether alone or
with any other person) make, conceive, create, develop, write, devise or acquire
at any time during the Employment and which relates or could relate directly or
indirectly to the Businesses. You shall treat all Inventions and Works as
Confidential Information of the Company and/or any Group Company.



20.2
To the extent not already vested in the Company and/or any Group Company by
operation of law, you:



(a)
shall hold any Invention and/or Work on trust for the Company and/or any Group
Company until any rights to such Invention and/or Work have been fully and
absolutely vested in the Company in accordance with the remaining provisions of
this clause 20;



(b)
shall subject to clauses 39-43 of the Patents Act 1977 assign to the Company all
patents and rights to apply for patents or other appropriate forms of protection
in each Invention throughout the world;



(c)
hereby assign by way of present and future assignment all copyright, design
rights and other proprietary intellectual property rights (if any) for their
full terms throughout the world in respect of the Works.



(d)
shall execute any document necessary to assign to the Company any rights
referred to under this clause 20 and at the request and expense of the Company,
do all things necessary or desirable (including entering into any agreement that
the Company reasonably requires) to vest such rights in the Company including
without limitation applying and joining in with the Company in applying for any
protection for or registration of any such rights to enable the Company and/or
any Group Company and/or its or their nominee to obtain the full benefit and/or
substantiate the rights of the Company and/or any Group Company under paragraphs
(a), (b) and (c).



20.3
You acknowledge and agree that the patenting and exploitation of any Invention
shall be at the sole discretion of the Company.



20.4
You irrevocably and unconditionally waive in favour of the Company and/or any
Group Company any and all moral rights conferred on you by Chapter IV , Part I,
Copyright Designs and Patents Act 1988 and any other moral rights provided for
under the laws now or in future in force in any part of the world for any Work
the rights in which are vested in the Company whether by clause 20.2 or
otherwise.



21.    Garden Leave



11
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




21.l
During any period of notice to terminate the Employment (whether given by you or
the Company), or if you purport to terminate the Employment in breach of this
Agreement, the Company may for all or part of that period, in its absolute
discretion (and notwithstanding any other provisions of this Agreement) require
you:



(a)
to perform only such of the Duties as it may allocate to you or such other
projects or duties as may be required (whether or not they fall within clause
4);



(b)
not to perform any of the Duties;



(c)
not to have any contact (other than purely social contact) or deal with (or
attempt to contact or deal with) any officer, employee, consultant, client,
customer, supplier, agent, distributor, shareholder, adviser or other business
contact of the Company and/or any Group Company save as determined by the
Company;



(d)
to disclose to the Company any attempted contact (other than purely social
contact) with any person with whom you have been required not to have any
contact pursuant to this clause;



(e)
to take any accrued holiday entitlement (in accordance with clause 15.2);



(f)
not to enter any premises of the Company and/or any Group Company nor to visit
the premises of any suppliers and/or customers of the Company and/or any Group
Company;



(g)
to return as requested by the Company any mobile telephone handset, SIM card,
laptop computer and/or any other Company and/or Group Company property,
including Confidential Information, the Company may require; and/or



(h)
to resign immediately from any offices you hold in the Company and/or any Group
Company.



21.2
You agree that any action taken on the part of the Company and/or any Group
Company pursuant to clause 21.l shall not constitute a breach of this Agreement
of any kind whatsoever nor will you have any claim against the Company and/or
any Group Company in respect of such action.



21.3
Without prejudice to any other terms of this Agreement and save as expressly
agreed otherwise in clause 21.1 above, during any period in which action is
taken on the part of the Company and/or any Group Company pursuant to clause
21.1:



(a)
you shall continue to be entitled to your salary and contractual benefits save
that, should you work for any other person or on your own account and fail to be
available for work at any time, your right to salary and contractual benefits in
respect of such period of non-availability shall be forfeit, notwithstanding any
other provision of this Agreement;



(b)
you shall owe a duty of utmost good faith to the Company and/or any Group
Company; and








12
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




(c)
you shall remain an employee of the Company and be bound by the terms and
conditions of this Agreement. In particular, you agree that you will not work
for any other person or on your own account and save, during any periods of
holiday taken under this Agreement, you shall remain readily contactable and
available to work for the Company and/or any Group Company.



22.
Payment in lieu of notice



22.1
The Company may in its absolute discretion, terminate the Employment at any time
with immediate effect and pay you a sum equal to the basic salary you would have
received during your notice period pursuant to clause 8.1 (or, if notice has
already been given, during the remainder of the notice period) less income tax
and National Insurance contributions ("Payment in Lieu"). The Payment in Lieu
shall not include any payment in respect of:



(a)
any bonus or commission payments that might otherwise have been paid to you
during the period for which the Payment in Lieu is made;



(b)
benefits which you would have been entitled to receive during the period for
which the Payment in Lieu is made; or



(c)
any holiday entitlement that would have accrued to you during the period for
which the Payment in Lieu is made.



22.2
Subject to clause 22.3, the Company will make any payment pursuant to clause
22.1, at its absolute discretion within 14 days of the termination of your
employment.



22.3
You shall have no right to receive a Payment in Lieu unless the Company has
exercised its discretion in clause 22.1. Nothing in this clause 22 shall prevent
the Company from terminating your Employment in breach.



23.
Summary Termination



23.1
The Company may terminate the Employment at any time in writing, without notice
or pay in lieu of notice, and with no liability to make any further payment to
you, save for the amounts accrued due to the Termination Date, if:



(a)
you commit any act of gross misconduct;



(b)
your conduct (whether or not it occurs during or in the context of the
Employment) is such that it may in the reasonable opinion of the Company bring
the Company and/or any Group Company into disrepute and/or is calculated or
likely prejudicially to affect the interests of the Company and/or any Group
Company;



(c)
you are negligent and/or incompetent in the reasonable opinion of the Company in
the performance of your Duties;



(d)
you commit any serious or repeated breach of this Agreement;






13
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




(e)
you are convicted of any criminal offence (other than an offence under the road
traffic legislation in the United Kingdom or abroad for which you are not
sentenced to any term of imprisonment, whether immediate or suspended);



(f)
you commit any act of fraud or dishonesty relating to the Company and/or any
Group Company, any of its or their employees, customers or otherwise;



(g)
you become of unsound mind or a patient for the purposes of any statute relating
to mental health so that in the opinion of the Company you are unable to perform
your Duties;



(h)
a bankruptcy petition is presented against you or you become bankrupt or an
interim order is made in respect of you pursuant to section 252 of the
Insolvency Act 1986 or you make any arrangement or composition with your
creditors generally (including an Individual Voluntary Arrangement) or have a
County Court administration order made against you under the County Court Act
1984.



23.2
The rights of the Company under clause 23.1 are without prejudice to any other
rights that it may have at law to terminate the Employment or accept any breach
of this Agreement by you as having brought the Agreement to an end and any delay
by the Company in exercising its rights under clause 23.1 shall not constitute a
waiver of such rights.



24.    Retirement


24.
1         Subject to clause 24.2 below, your employment shall automatically
terminate when you reach the age of 65.



24.2
You may request to work beyond the normal retirement date. Please refer to the
Company's HR Department for further details and the procedure and timescales for
exercising this right.



25.
Reconstruction and Amalgamation



If the Employment is terminated by reason of any reconstruction or amalgamation
of the Company and/or any Group Company whether by winding up or otherwise and
you are offered employment with any concern or undertaking involved in or
resulting from such reconstruction or amalgamation on terms which (considered in
their entirety) are no less favourable to any material extent than the terms of
this Agreement, you shall have no claim against the Company or any such
undertaking arising out of or in connection with such termination.


26.
Obligations after Employment



Without prejudice to the other terms of this Agreement, you agree that following
the termination of your Employment for any reason whatsoever, you will be bound
by and you will comply with the terms and conditions set out in Schedule 1 to
this Agreement.











14
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




27.
Property



At any time during the Employment or following its termination (for whatever
reason), as requested by the Company and/or any Group Company, you agree to:


(a)
return to the Company and/or any Group Company or irretrievably destroy or
delete:



(i)
any documents, drawings, designs, computer files or software, visual or audio
tapes or other materials containing information (including, without limitation,
Confidential Information) and/or any copies or extracts of the same relating to
the Businesses; and



(ii)
any other property of the Company and/or any Group Company



in your possession, custody and/or directly or indirectly under your control;


(b)
inform the Company of all passwords, pass codes, pin n umbers and any other
similar information used by yourself in relation to any information technology
systems, vehicles, rooms and/or any other secured property of the Company and/or
any Group Company.



28.
Resignation from Appointments



At any time, at the request of the Company and/or any Group Company, you agree
to resign from any directorships, offices, appointments and/or trusteeships
which you hold with the Company and/or any Group Company without claim for
compensation and your resignation shall not affect in anyway the continuance of
this Agreement.


29.
Suspension



In order to investigate a complaint against you of misconduct and/or poor
performance, the Company may suspend you for so long as may be necessary to
carry out a proper investigation and complete any appropriate disciplinary
and/or capability process. During any period of suspension you shall continue to
receive your salary and contractual benefits.


30.
Disciplinary and Dismissal Rules



30.1
You are subject to the Company's disciplinary rules and procedures, in force
from time to time a copy of which is available from the Company's HR Department
and such other procedures of this nature as may from time to time be adopted.
Application of any such procedure is at the Company's discretion and is not a
contractual entitlement.



30.2
If you are dissatisfied with any disciplinary decision to dismiss you, you
should refer such dissatisfaction in writing to the Company's HR Department, who
will proceed in accordance with the appeal procedure set out in the appropriate
Company procedure.



31.
Grievance








15
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




If you have any grievance relating to the Employment (other than one relating to
a disciplinary decision or a decision to dismiss you), you should refer such
grievance in writing to Company's HR Department in accordance with the Company's
grievance procedure in force from time to time (a copy of which is available
from Company's HR Department. If the grievance is not resolved at this stage,
you can appeal in accordance with the appeal procedure set out in the grievance
procedure. Application of the grievance procedure is discretionary and not a
contractual entitlement.


32.
Data Protection



32.1
The Company and any Group Company shall process your personal data (including,
where necessary, sensitive personal data, such terms being defined in the Data
Protection Act 1998) in their paper-based and computerised systems. You consent
to the processing of such data both inside and, where necessary, outside the
European Economic Area for the purposes of:



(a)
salary, benefits and pensions administration and employee management;



(b)
health administration and for the purposes of health insurance/benefits;



(c)
training and appraisal, including performance records and disciplinary records;



(d)
equal opportunities monitoring;



(e)
any potential change of control of the Company and/or Group Company, or any
potential transfer of employment under the Transfer of Undertakings (Protection
of Employment) Regulations 2006. In such circumstances, disclosure may include
disclosure to the potential purchaser or investor and their advisors;



(f)
promoting or marketing of the Company and/or any Group Company and/or its or
their products or services;



(g)    compliance with applicable procedures, laws and regulations; and/or


(h)
any other reasonable purposes in connection with your employment about which you
shall be notified from time to time.



32.2
You acknowledge and accept that in order to fulfil the purposes set out above,
it may be necessary to pass your personal data (or sensitive personal data, as
appropriate) to regulatory bodies, government agencies and other third parties
as required by law or for administration purposes.



32.3
You acknowledge and accept that the Company and/or any Group Company may monitor
electronic correspondence (including email , voice and text messages) which you
receive at work and/or on Company systems and/or property provided to you by the
Company and/or any Group Company for the purposes of your work in order to
ensure the integrity of its information technology or to prevent or detect
criminal behaviour or behaviour which contravenes employment legislation and/or
other Company and/or Group Company policies. Further details about the Company's






16
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




and/or any Group Company's monitoring activities are set out m the Monitoring
Policy.


32.4
You agree to use all reasonable endeavours to keep the Company informed of any
changes to your personal data or sensitive personal data and to comply with all
relevant data protection legislation.



33.
Warranty



33.1
You warrant that you are not bound by nor subject to any court order,
arrangement, obligation (express or implied), restriction or undertaking
(contractual or otherwise) which prohibits or restricts you from entering into
this Agreement or performing the Duties.



33.2
You undertake to indemnify the Company and/or any Group Company against any
claims, costs, damages, liabilities and/or expenses which the Company and/or any
Group Company may incur as a result of any claim that you are in breach of any
order, arrangement, obligation, restriction or undertaking referred to in clause
33.1.



34.
Deductions



You agree that at any time the Company may deduct from your salary or any other
sums owed to you any money you owe to the Company and/or any Group Company.


35.    Power of Attorney


If you fail to comply with any request(s) under clauses 20.1 and 20.2, you
irrevocably authorise the Company and/or any Group Company to appoint a person
in your name and on your behalf to sign any documents or do any things necessary
or requisite for the purposes of giving the Company and/or any Group Company and
its or their nominee the full benefit of clause 20.3.


36.
Collective Agreements



There are no collective agreements which affect the terms and conditions of your
employment.


37.
Entire Agreement



This Agreement sets out the entire agreement and understanding between the
parties and supersedes all prior agreements, understandings or arrangements
(oral or written) in respect of your employment or engagement by the Company. No
purported variation of this Agreement shall be effective unless it is in writing
and signed by or on behalf of each of the parties.


38.
Third Parties



Unless expressly provided in this Agreement, no term of this Agreement is
enforceable pursuant to the Contracts (Rights of Third Parties) Act 1999 by any
person who is not a party to it.









17
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




39.
Assurances



SVB Financial Group will ensure that its subsidiary (the Company) will perform
under the Agreement with you, including insuring the subsidiary makes all
payments required under the employment contract.


40.
Releases and waivers



40.1
The Company may, in whole or in part, release, compound, compromise, waive or
postpone, in its absolute discretion, any liability owed to it or right granted
to it in this Agreement by you without in any way prejudicing or affecting its
rights in respect of any part of that liability or any other liability or right
not so released, compounded, compromised, waived or postponed.



40.2
No single or partial exercise, or failure or delay in exercising any right,
power or remedy by the Company shall constitute a waiver by it of, or impair or
preclude any further exercise of, that or any right, power or remedy arising
under this Agreement or otherwise.



41.
Notices



41.1
Any notice to a party under this Agreement shall be in writing signed by or on
behalf of the party giving it and shall, unless delivered to a party personally,
be hand delivered, or sent by prepaid first class post or facsimile, with a
confirmatory copy sent by prepaid first class post to, in your case, your last
known residential address or, in the case of the Company, the Company Secretary
at the Company's registered office.



41.2
A notice shall be deemed to have been served:



(a)
at the time of delivery if delivered personally to a party or to the specified
address;



(b)
on the second working day after posting by first class prepaid post; or



(c)
2 hours after transmission if served by facsimile on a business day prior to 3pm
or in any other case at l 0 am on the business day after the date of despatch.



40.
Governing law and jurisdiction



42.1
This Agreement shall be governed by and construed in accordance with English
law.



42.2
Each of the parties irrevocably submits for all purposes in connection with this
Agreement to the exclusive jurisdiction of the English courts.



In witness this Deed has been executed on the date appearing at the head of page
1.

















18
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




Schedule 1


(Post termination restrictions)






1.    Definitions and interpretation


1.1
In this Schedule, unless the context otherwise requires, the following
additional definitions shall apply (in addition to the definitions contained in
the Agreement to which this Schedule is annexed and of which it forms a part):



"the Business" means the business of the Company or any part thereof and any
other business or part thereof carried on by any Group Company as at the
Termination Date and/or during the Protected Period and in respect of which the
Duties have been materially concerned or about which you have acquired
Confidential Information.


"Customer" means any person who at any time during the Protected Period was a
customer of the Company or any Group Company and was a person with whom you had
material personal dealings or in relation to whom you have acquired Confidential
Information.


"Garden Leave Period" means any period during which the Company has exercised
its rights pursuant to clause 21 of the Agreement to which this Schedule is
annexed.


"Goods and/or Services" means any goods and/or services competitive with those
supplied by the Company or any Group Company at any time during the Protected
Period and in relation to which you were materially involved or concerned or for
which you were responsible during that period.


"Key Employee" means any person who at any time during the Protected Period is
or was employed or engaged by the Company or any Group Company in a senior,
managerial, sales, marketing, technical or supervisory capacity and with whom
you dealt during that period.


"Prospective Customer" means any person who was at any time during the Protected
Period engaged in negotiations, with which you were personally involved, with
the Company or any Group Company with a view to obtaining goods or services from
the Company or any Group Company or in relation to whom you have acquired
Confidential Information.


"Protected Period'' means the 12 months immediately preceding the earlier of the
Termination Date and the commencement of any Garden Leave Period.


"Restriction Period" means the period of 6 months following the Termination Date
less any Garden Leave period.


"Supplier" means any person with whom you have had material dealings as part of
the Duties during the Protected Period and who has during that period supplied
goods or services to the Company or any Group Company on terms other than those
available





19
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




to another purchaser in the market during that period, whether by reason of
exclusivity (either de facto or contractually obliged), price or otherwise.


2.
Obligations after employment



2.1
You shall not for a period of 3 months less any Garden Leave Period hold a
Material Interest in a business or venture which:



(a)
is or is about to be in competition with the Business or any part thereof; or



(b)
is likely to result in the intentional or unintentional disclosure or use of
Confidential Information by you in order for you to properly discharge your
duties to or further your interest in that business or venture.



2.2
The provisions of clause 2.1 shall not operate so as to prevent you from being
engaged, concerned or interested in any business or venture in so far as your
work for that business or venture shall relate solely to services or activities
with which the Duties were not concerned to a material extent or in relation to
which you were not responsible and in relation to which you held no Confidential
Information during the Protected Period.



2.3
You shall not for the Restriction Period in respect of any Goods and/or
Services:



(a)
deal with or supply any Customer;



(b)
deal with or supply any Prospective Customer; or



(c)
offer employment or any contract for services to or employ or engage any Key
Employee.



2.4
You shall not for the Restriction Period in respect of any Goods and/or
Services:



(a)
solicit, facilitate the solicitation of or canvass the custom or business of any
Customer;



(b)
solicit, facilitate the solicitation of or canvass the custom or business of any
Prospective Customer; or



(c)
solicit or entice or endeavour to solicit or entice any Key Employee to leave
his employment with or cease his directorship or consultancy with the Company or
any Group Company, whether or not that person would breach any obligations owed
to the Company or any relevant Group Company by so doing.



2.5
You shall not for the Restriction Period



(a)
deal with or accept the supply of any goods or services from any Supplier where
such supply is likely to be the detriment of any Group Company whether by
causing the Supplier to reduce or alter the terms or quantity of supply to the
Group Company or where the value of the Company's arrangement with the Supplier
is diminished; or








20
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




(b)
solicit, facilitate the solicitation of or canvass the supply of any goods or
services from any Supplier where such supply is likely to be the detriment of
any Group Company whether by causing the Supplier to reduce or alter the terms
or quantity of supply to the Group Company or where the value of the Group
Company's arrangement with the Supplier is diminished;



2.6
If, at any time during the Employment, two or more Key Employees leave the
employment of the Company or any Group Company to provide Goods and/or Services
for the same business or venture, you shall not, at any time during the 6 months
following the last date on which any of those Key Employees was employed by the
Company or any Group Company, be employed or engaged in any way with that
business or venture in respect of any Goods and/or Services.



2.7
You shall not at any time after the Termination Date:



(a)
induce or seek to induce by any means involving the disclosure or use of
Confidential Information any Customer or Supplier to cease dealing with the
Company or any Group Company or to restrict or vary the terms upon which it
deals with the relevant Group Company;



(b)
be held out or represented by you or any other person as being in any way
connected with or interested in the Company or any Group Company; or



(c)
disclose to any person or make use of any Confidential Information (except as
required by law).



3.    General


3.1
You have given the undertakings in this Schedule to the Company as trustee for
itself and each Group Company in the business of which you have been concerned
or involved to any material extent during the Employment or which benefits from
each undertaking. You agree that each such Group Company may enforce the benefit
of each such undertaking.



3.2
You shall at the request and expense of the Company enter into direct
undertakings with any such Group Company which correspond to the undertakings in
this Schedule.



3.3
You agree that if you have material business dealings in other foreign
jurisdictions on behalf of any Group Company, you will enter into undertakings
providing the same level of protection for each such Group Company with such
modifications (if any) as are necessary to render such undertakings enforceable
in those jurisdictions.



3.4
You acknowledge that you have had the opportunity to take independent legal
advice in relation to the undertakings contained in this Schedule.



3.5
The obligations imposed on you by this Schedule extend to you acting not only on
your own account but also on behalf of any other firm, company or other person
and shall apply whether you act directly or indirectly.






21
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009



--------------------------------------------------------------------------------




3.6
You warrant that you believe the covenants contained within this Schedule to be
reasonable as between the parties and that you have no present intention of ever
arguing that the restraints are unreasonable or otherwise unenforceable.



Executed as a Deed            )
by Philip Cox                )    /s/ Philip Cox
in the presence of:            )


Signature of witness: /s/ Brenda Santoro


Name: Brenda Santoro




Address:




Occupation:




Executed as a Deed )
(but not delivered until the date )
appearing at the head of page 1) by     )    
SVB Financial Group UK Limited     )
acting by •, a director             )    /s/ Greg Becker
in the presence of:             )


Signature of witness: /s/ Brenda Santoro


Name: Brenda Santoro




Address:




Occupation:



22
International HR\SVB Financial Group UK Svc Agreement_PCox
Rev. July 13, 2009

